DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                        Status of claims
Claims 14, 17, 20, 21 and 24-26 as amended on 1/28/2021 are under examination in the instant office action.
Claims 1-13, 15, 16, 18, 19, 22 and 23 were canceled by Applicants. 
Claim 27 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/10/2017. In response to the office action, please, cancel non-elected, withdrawn and non-examined claim 27. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14, 17, 20, 21, 24 and 26 as amended remain/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (World J Microbiol BIotechnol 2007, 23, pages 1233-1238).  
Chlorella. The cited method of Wu comprises steps of: 
a) first step of fermenting the microalgae in a “batch mode” in a fermenter under heterotrophic condition (page 1234, col.1, lines 10-11 from the bottom of the page) in a culture medium (claimed “culture phase”) comprising glucose (page 1234, col.1, line 4); wherein initial glucose is consumed in the medium during the first step in “batch-mode” and before the next step of fed-batch cultivation FB2 (see figure 2b, wherein glucose amount, as presented by triangle symbol, at near zero value at zero time); 
b) then second step of continuing fermentation of biomass under heterotrophic conditions in a “fed-batch” mode FB2 in the same fermenter (page 1234, col.1, lines 10-11 from the bottom of the page), wherein “continuously supplying” of glucose with a low feeding rate, as provided for FB2 cultivation, is selected so that residual content of glucose is nearly or about zero for cultivation period for up to 120-140 hours (see figure 2b, wherein glucose amount, as presented by triangle symbol, at near zero value at zero time);
 c) step of drying biomass; and d) storing biomass after drying for at least some period (page 1234 section “analytical methods”). 
In the cited method Chlorella is Chlorella pyrenoidosa. But the claimed Chlorella sorokiniana is a generic representative of genus Chlorella that is suitable for heterotrophic fermentation and that would produce the same metabolites in view of specification (see specification page 4, lines 17-19 and page 5, lines 13-17).
Chlorella in a glucose limited, controlled and continuous “fed-batch” mode and they both provide for the same final microalga biomass enriched in metabolites including lutein.  
In view of specification the claimed method provides for 80 g/L of microalga biomass (page 11, line 3) with lutein contents of 2100 mg/kg (page 12, table). The cited method provides for the microalga biomass of 70.6 g/L and lutein contents 177.6 mg/L (see page 1236, col. 2, line 3; or figure 2b); thus, providing for biomass with “oxidation sensitive” lutein content of 2.5mg/g or 2500mg/kg which is same or comparable to the Applicant’s amounts of lutein-containing biomass as indented for storage (page 12, table). Therefore, when residual glucose is kept nearly zero or at about zero during a glucose-limited continuous fed-batch heterotrophic fermentation as disclosed by Wu, the final effect with regard to the final biomass product is the same as taught by Wu and as claimed and/or disclosed by Applicant. 
	Thus, as applied to claims 14 and 26, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited reference. Therefore, the claims are properly rejected under 35 USC § 103.
As applied to claim 17, no additional materials are added for drying and/or storing of the microalgae biomass. 
Chlorella fed-batch cultures the glucose feeding rates are about 5 g/L/Hr. For example: see page 1234, col. 2, par. 3; wherein the glucose-containing solution 417g/L had feeding profile 0.0123 /hr; and this type of feeding would have a rate of about 5 g/l/hr (417x0.0123) as encompassed by the claims.
As applied to claim 24, duration of the glucose-deficient phase is more than 10 hours and between 30-60 hours (page 1237, figure 2b; residual glucose at about zero for up to 120-140 hours).
Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited reference. Therefore, the claims are properly rejected under 35 USC § 103.


Claims 14, 20, 21, 24 and 26 as amended are rejected under 35 U.S.C. 103 as being unpatentable Wu et al (World J Microbiol Biotechnol 2007, 23, pages 1233-1238), US 2010/0303989 (Brooks et al) and Doucha et al (J Appl Phycol. 201, 24:35-43). 
The cited document by Wu et al is relied upon as explained above for disclosure of method for producing oxidation-sensitive metabolites including lutein in a biomass of microalgae, wherein method comprise fermenting microalga Chlorella biomass under heterotrophic conditions first in a batch mode cultivation followed by “fed-batch” mode cultivation with a continuous supply of glucose-deficient medium during “fed-batch” cultivation so that residual glucose is nearly zero for at for at least 30-60 hours and up to 120-140 hours. 
Chlorella for production of oxidation-sensitive metabolites including lutein. But it is silent about the use of Chlorella sorokiniana.
However, it is well known that various microalga Chlorella including Chlorella sorokiniana are cultured under heterotrophic conditions and a continuous types of bioreactors for production of oxidation-sensitive metabolites including fatty acids, carotenoids and lutein. For example: see US 2010/0303989 (Brooks et al) at paragraphs 0092 (line 9), 0093 (line 10), 0130 (lines 1-3), 0152 (lines 7-8). 
Further, the reference by Doucha teaches that glucose deficiency provide for higher contents of micro-algal Chlorella biomass metabolites including carotenoids and chlorophylls (see abstract, for example).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to substitute Chlorella sorokiniana for Chlorella sp. in the method of Wu with a reasonable expectation of success in producing various microalgae metabolites including lutein in a biomass of the microalgae because it is known that various microalga Chlorella including Chlorella sorokiniana are cultured under heterotrophic conditions for production of oxidation-sensitive metabolites including fatty acids, carotenoids and lutein and because it is known that glucose deficiency provide for higher contents of micro-algal Chlorella biomass metabolites including carotenoids and chlorophylls.
One of skill in the art would have been motivated to increase amounts of carotenoids because they have antioxidant qualities as taught by US 2010/0303989 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Claims 14, 17, 20, 21 and 24-26 as amended are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al (World J Microbiol BIotechnol 2007, 23, pages 1233-1238), US 2010/0303989 (Brooks et al) and Doucha et al (J Appl Phycol. 201, 24:35-43) as applied to claims 14, 17, 20, 21, 24 and 26 above, and further in view of US 7,179,930 (Bhaskaran et al).
The cited references are relied upon as explained. 
The cited references teach steps of drying microalgae biomass and storing the dried biomass. But they are silent about periods of storage (claim 25).
However, US 7,179,930 (Bhaskaran et al) teach that lutein in a mixture with fatty acids can remain stable for more than 6 months (col. 7, lines 55-65); and the dried microalgae biomass comprise mixtures of naturally present metabolites including lutein and fatty acids and vitamins (see Brooks par. 0148 and 0152, 0202).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to store dry algal biomass for several months and more because it has been known and practiced in the prior art. One of skill in the 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.

Response to Arguments
Applicant's arguments filed on 1/28/2021 have been fully considered but they are not all found persuasive. 
Claim rejected under 35 U.S.C. 103 as being unpatentable over Sansawa et al (Journal of Bioscience and Bioengineering. 2004, Vol. 98, No. 6, pages 437-444) has been withdrawn in view of Applicants’ arguments that the cited reference does not disclose, teach and/or suggest a fermentation method as required by claim 14 because the cited method does comprise step of continuously supplying glucose for at least 10 hours at a rate lower than the rate of consumption of Chlorella sp. (or Chlorella sorokiniana) while maintaining a residual content of glucose of zero. In the method of Sansawa the cultivation of Chlorella sp. is continuously done with addition of glucose for 6 hours and without the addition of glucose for 3 hours. Therefore, the final biomass product as it might be intended for storage and stabilization is not the same and its final effect neither as argued (response pages 6-7).
With regard to the claim rejection under 35 U.S.C. 103 as being unpatentable over Wu et al (World J Microbiol BIotechnol 2007, 23, pages 1233-1238) Applicants argue (response pages7-8) that the cited reference teaches away from the claimed method because the cited reference states that Chlorella should be grown in culture medium with glucose concentration 5-25 g/L at page 1237, last par; and, thus, it teaches away from claimed concept of practicing claimed method comprising step of continuously supplying glucose for at least 10 hours at a rate lower than the rate of consumption of Chlorella sp. while maintaining a residual content of glucose of zero that result in production of storage stable biomass.
This argument is not found persuasive because the statement in the disclosure by Wu about glucose concertation 5-24 g/L relates to the “batch” mode fermentation as initial glucose concertation but not to fed-batch fermentation. The statement in the last paragraph on page 1237, which is argued, refers to the equations 2 and 1 that describe model development in “batch” culture (see page 1235). The reference by Wu explicitly teaches that the “fed-batch” fermentations are more suitable for efficient production of lutein that the batch ones (see abstract). The reference by Wu describes two “fed-batch “cultivations FB1 and FB2. In the FB1 cultivation lutein formation was inhibited by higher concentration of glucose resulting in lutein yield 27.8 mg/L. In the FB2 cultivation with low glucose concentration or with low glucose feeding rate so as residual glucose is nearly zero or just above zero (see figure 2b) lutein formation was considerably more efficient such as 177.6 mg/L (see page 1236, col. 2, lines 1-4). Thus, the cited reference by Wu clearly teaches and suggest to maintain a low glucose concentration during fed-batch cultivation (page 1236, paragraph bridging col.1 and col. 2) for more efficient 
Thus, regardless some slight differences in residual nearly zero glucose amount during fed-batch cultivation, the cited method is based on heterotrophic culturing microalga Chlorella in a glucose limited, controlled and continuous “fed-batch” mode and it provides for the same final microalga biomass enriched in metabolites including lutein.  
In view of specification the claimed method provides for 80 g/L of microalga biomass (page 11, line 3) with lutein contents of 2100 mg/kg (page 12, table). The cited method provides for the microalga biomass of 70.6 g/L and lutein contents 177.6 mg/L (see page 1236, col. 2, line 3; or figure 2b); thus, providing for biomass with “oxidation sensitive” lutein content of 2.5mg/g or 2500mg/kg which is same or comparable to the Applicant’s amounts of lutein-containing biomass as indented for storage (page 12, table). Therefore, when residual glucose is kept nearly zero or at about zero during a glucose-limited continuous fed-batch heterotrophic fermentation as disclosed by Wu, the final effect with regard to the final biomass product is the same as taught by Wu and as claimed and/or disclosed by Applicant. 
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited reference. Therefore, the claims are properly rejected under 35 USC § 103.
Further, With regard to claim rejection under 35 USC § 103 over other references Applicants appear to argue that there is no suggestion to combine references (response pages 8-9). 
This argument is not persuasive because all cited references are in the same field of endeavor and they seek to solve the same problems as the instant application and claims, and one of skill in the art is free to select components available in the prior art, In re Winslow, 151 USPQ 48 (CCPA, 1966).
No claims are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
April 1, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653